Citation Nr: 1101593	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  
He died on July [redacted], 2004.  The appellant is his surviving spouse.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a decision of April 2007, the Board denied entitlement to 
service connection for the cause of the Veteran's death.  The 
Veteran appealed that denial of benefits to the United States 
Court of Appeals for Veterans Claims (Court), which, in a May 
2010 Order, vacated the Board's April 2007 decision, and, in so 
doing, remanded the Veteran's case to the Board for action 
consistent with a May 2010 Joint Motion for Remand.  The case is 
now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2004.

2.  According to the Certificate of Death, the immediate cause of 
the Veteran's death was cardiac dysrhythmia, due to, or as a 
consequence of, arteriosclerotic heart disease.  No other 
condition was listed as contributing to the Veteran's death.

3.  At the time of the Veteran's death, service connection was in 
effect for Type II diabetes mellitus, evaluated as 20 percent 
disabling, and peripheral neuropathy of the bilateral lower 
extremities, each evaluated as 10 percent disabling.  

4.  With the resolution of all reasonable doubt in his favor, the 
Veteran's service-connected Type II diabetes mellitus caused or 
contributed substantially or 


materially to his death from arteriosclerotic heart disease 
leading to fatal cardiac dysrhythmia.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the appellant about the information and 
evidence that VA will seek to provide; and (3) inform the 
appellant about the information and evidence she is expected to 
provide.  However, given the disposition in this case, further 
discussion of the various provisions of the VCAA is unnecessary.  


Service Connection for the Cause of the Veteran's Death

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims folder, which includes the 
appellant's multiple contentions, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Though the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the appellant's claim, 
and what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The appellant (the widow of the Veteran) seeks service connection 
for the cause of the Veteran's death.  In pertinent part, it is 
contended that the Veteran's service-connected diabetes mellitus 
caused or contributed to the development of arteriosclerotic 
heart disease resulting in fatal cardiac dysrhythmia.  

In that regard, in order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but, rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).  There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have had a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such a condition affected a 
vital organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2010).  

In the case at hand, a review of the record discloses that the 
Veteran died on July [redacted], 2004.  According to the Certificate of 
Death, the immediate cause of the Veteran's death was cardiac 
dysrhythmia, due to, or as a consequence of, arteriosclerotic 
heart disease.  At the time of the Veteran's death, service 
connection was in effect for Type II diabetes mellitus, evaluated 
as 20 percent disabling, and peripheral neuropathy of the 
bilateral lower extremities, each evaluated as 10 percent 
disabling.  

Service treatment records, it should be noted, fail to 
demonstrate the presence of cardiovascular disease, including 
arteriosclerotic heart disease.  In point of fact, at the time of 
a service separation examination in June 1969, the Veteran's 
heart and vascular system were within normal limits, as was a 
radiographic examination of the Veteran's chest.  At the time of 
service separation, no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of 
arteriosclerotic heart disease is revealed by private records of 
emergency room treatment dated on July [redacted], 2004, the date of the 
Veteran's death.  Diabetes mellitus was first noted no earlier 
than 2001, more than 30 years following the Veteran's discharge 
from service, and approximately three years prior to his death in 
2004.  Significantly, for a large portion of the Veteran's life, 
he smoked at least one pack of cigarettes per day.

In an attempt to clarify the exact nature and etiology of the 
Veteran's fatal arteriosclerotic heart disease, the Board, in 
November 2010, sought the opinion of a VA cardiologist.  
Following a few review of the Veteran's entire claims folder, 
that cardiologist, in December 2010, offered the following 
opinion:  

I have been asked to review the medical 
records of (the Veteran) and to provide my 
professional opinion regarding the 
relationship between the Veteran's Type II 
diabetes mellitus and his death from 
atherosclerotic heart disease and fatal 
cardiac dysrhythmia.  

I have reviewed the entire chart provided 
to me.  (The Veteran) was diagnosed with 
Type II diabetes mellitus in June 2001.  He 
carried a diagnosis of dyslipidemia with a 
recorded LDL cholesterol of 144mg% on 
June 4, 2004.  He endorsed tobacco use 
approximating one package per day for 
approximately 30 years.  The patient's 
family history is remarkable for multiple 
first-degree family members with "heart 
problems," but there is no documentary 
evidence in the chart referencing ischemic 
heart disease.  (The Veteran's) previous 
medical record does not contain any 
corroborative historical, ECG, or stress 
testing data that might serve to clarify 
his ischemic heart disease status prior to 
his cardiac arrest.  

The patient's 10-year risk of active 
coronary heart disease based on data from 
2001-2002 as determined by the Framingham 
Cardiac Risk Score is in the range of 20-
25 percent.  In the general population, the 
first manifestation of active ischemic 
heart disease in approximately 50 percent 
of male patients is sudden cardiac arrest 
(SCA).  Ventricular tachycardia or 
fibrillation is the initiating cardiac 
rhythm in roughly 90 percent of these 
patients.  

The annual mortality in patients with 
Type II diabetes has been reported to vary 
between 3-5 percent.  Macrovascular 
ischemic heart disease accounts for nearly 
65 percent of the mortality in patients 
with Type II diabetes.  There are emerging 
data in the literature to suggest an 
increased risk of SCA in patients with Type 
II diabetes mellitus (hazard ratio 3.77), 
although these patients similarly manifest 
an elevated potential for non-SCA coronary 
heart disease death (myocardial infarction 
and heart failure).  

(The Veteran) sustained a reported 
unheralded SCA associated with ECG rhythm 
strip documentation of ventricular 
fibrillation, asystole, and, finally, 
pulseless electrical activity from which he 
ultimately expired.  The proximate cause 
(myocardial ischemia, myocardial 
infarction, or central nervous system 
event-stroke/bleed) of his SCA cannot be 
definitely adjudicated because of the 
unsuccessful nature of the resuscitation 
attempt and the lack of an autopsy.  

The following are my opinions, which I hold 
to a reasonable degree of medical 
certainty:  (1) The patient had several 
recognized risk factors for ischemic heart 
disease; (2) the absence of historical, 
ECG, and stress testing data in the 
patient's chart only allows an 
approximation (20-25 percent) of the 
patient's 10-year cardiovascular risk; 
(3) Type II diabetes mellitus is associated 
with a risk of coronary heart disease that 
exceeds 50 percent and it is more likely 
than not that the patient's Type II 
diabetes mellitus was a direct contributing 
factor to his fatal SCA.  

As noted above, the Veteran's Death Certificate failed to list 
diabetes mellitus as a contributing cause of the Veteran's death.  
Nonetheless, following a full review of the Veteran's entire 
claims folder, a VA cardiologist reached the conclusion that the 
Veteran's service-connected Type II diabetes mellitus did, in 
fact, act as a "direct contributing factor" to his fatal sudden 
cardiac arrest.  Under the circumstances, the Board is of the 
opinion that the Veteran's service-connected Type II diabetes 
mellitus, did, in fact, contribute substantially or materially to 
the Veteran's death from arteriosclerotic heart disease leading 
to fatal cardiac dysrhythmia.  Accordingly, an award of service 
connection for the cause of the Veteran's death is in order.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


